SUMMERS, J.,
dissents from the granting of this writ on the issue of the volun-tariness of the guilty plea.
No single fact is alleged to support ap-. plicant’s contention that his guilty plea was *31not freely and voluntarily entered, or that he was unaware of the consequences of his plea. Only conclusory allegations are set forth. In my view, therefore, “it appears by the petition itself or by the documents annexed to it that the person in custody is not entitled to be set at liberty.” La.Code Crim.Proc. art. 354. To require the trial judge to reconstruct the facts surrounding this plea ten years thereafter without the slightest cause therefore is unrealistic and unduly burdens the administration of justice.